                           Case 19-13686        Doc 50-4        Filed 06/26/20 Entered 06/26/20 14:29:18           Desc Pay
                                                                   History Page 1 of 1


Name:                   Frederick Burton
                                                        EXHIBIT A
BK Case Number:         19-13686
Filing Date:            5/13/2019
Post First Due:         6/1/2019                                                                             Completed By:    Sudesh M R
Post-Petition Due       Date Received      Amount Received Amount Applied            Suspense Application    Suspense Balance Comments
                                8/9/2019   $       2,400.00                          $           2,400.00    $       2,400.00
             6/1/2019          8/13/2019                    $      2,385.75          $          (2,385.75)   $          14.25
             7/1/2019          8/29/2019   $       2,400.00 $      2,385.75          $              14.25    $          28.50
                             11/20/2019    $       2,400.00                          $           2,400.00    $       2,428.50
             8/1/2019        11/21/2019                     $      2,385.75          $          (2,385.75)   $          42.75
                               1/22/2020   $       2,380.00                          $           2,380.00    $       2,422.75
             9/1/2019          1/23/2020                    $      2,385.75          $          (2,385.75)   $          37.00
                                4/3/2020   $       2,775.00                          $           2,775.00    $       2,812.00
            10/1/2019           4/6/2020                    $      2,385.75          $          (2,385.75)   $         426.25
                               5/22/2020   $       2,750.00                          $           2,750.00    $       3,176.25
            11/1/2019          5/26/2020                    $      2,385.75          $          (2,385.75)   $         790.50
                                             LOAN IS POST DUE FOR 12/1/2019
                                                                                     NOPC Filed Date
Due Date                Total Payment          P&I               Escrow
            12/1/2019   $      2,385.75    $         1,107.58    $        1,278.17
             1/1/2020   $      2,385.75    $         1,107.58    $        1,278.17
             2/1/2020   $      2,385.75    $         1,107.58    $        1,278.17
             3/1/2020   $      2,385.75    $         1,107.58    $        1,278.17
             4/1/2020   $      2,385.75    $         1,107.58    $        1,278.17
             5/1/2020   $      2,708.88    $         1,430.71    $        1,278.17              3/16/2020
             6/1/2020   $      2,708.88    $         1,430.71    $        1,278.17
Total Due               $     17,346.51    $         8,399.32    $        8,947.19
